UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

822893                                                                       Order Filed on July 30, 2019 by
Phelan Hallinan Diamond & Jones, PC                                          Clerk, U.S. Bankruptcy Court -
1617 JFK Boulevard, Suite 1400                                                   District of New Jersey
Philadelphia, PA 19103
856-813-5500
Attorneys for Secured Creditor: Wells Fargo Bank,
N.A.

In Re:                                                          Case No: 19-13876 - SLM

Riteway Services, LLC a/k/a Raymond J. Sica                     Hearing Date: 07/24/2019

                                                                Judge: STACEY L. MEISEL




                              ORDER RESOLVING OBJECTION TO CONFIRMATION

         The order set forth on the following page, numbered two (2) through two (2) is hereby
         ORDERED.




   DATED: July 30, 2019
NJID 822893
Phelan Hallinan Diamond & Jones, PC
1617 JFK Boulevard, Suite 1400
Philadelphia, PA 19103
856-813-5500
Attorneys for Wells Fargo Bank, N.A.

                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF NEW JERSEY
IN RE:
         RITEWAY SERVICES, LLC                       CASE NO. 19-13876 - SLM
         A/K/A RAYMOND J. SICA
                                                     CHAPTER 13

     Debtor                                          ORDER RESOLVING
                                                     OBJECTION TO CONFIRMATION

                                                     HEARING DATE: 07/24/2019

    This Order pertains to the property located at 18 FARMINGDALE AVENUE,
BLOOMFIELD, NJ 07003, mortgage account ending with “4829”;

        THIS MATTER having been brought before the Court by, Brian G. Hannon, Esquire, Esquire
attorney for debtor, Riteway Services, LLC a/k/a Raymond J. Sica upon the filing of a Chapter 13 Plan,
Wells Fargo Bank, N.A. by and through its attorneys, Phelan Hallinan Diamond & Jones, PC having
filed an Objection to the Confirmation of said Chapter 13 Plan and the parties having subsequently
resolved their differences; and the Court noting the of the parties to the form, substance and entry of
the within Order; and for other and good cause shown:

         IT IS on the                  day of                      , 2019, ORDERED as follows:

       1.    The debtor plan is hereby amended to allow $56,715.03 to be paid to Wells Fargo Bank,
N.A. Said amount reflects that found on Wells Fargo Bank, N.A.’s Proof of Claim.

       2.     If required by the Chapter 13 Trustee, Debtor agrees to amend their Chapter 13 Plan
post-confirmation to provide for the arrears listed in Wells Fargo Bank, N.A.’s allowed secured proof of
claim.

       3.      Debtor acknowledge that the monthly post-petition mortgage payment amount is subject
to change in accordance with the terms of the note and mortgage.

        4.     This Order shall be incorporated in and become a part of any Order Confirming Plan in
the herein matter.
